Exhibit 10.1

 

 

[g289512ka01i001.gif]

 

 

                                                                                                                               
November 9, 2007

Mirant Corporation

1155 Perimeter Center West, Suite 100

Atlanta, Georgia 30338

Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and Mirant Corporation, a Delaware corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.  In the event of a conflict between the Agreement (as defined
below) and this Confirmation, the terms of this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law (but without giving regard to its choice of law
provisions)) on the Trade Date.  In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

ARTICLE 1
DEFINITIONS

Section 1.01.  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:

“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price per share
at which the Common Stock trades as reported in the composite transactions for
the principal United States securities exchange on which such Common Stock is
then listed (or, if applicable, the Successor Exchange on which the Common Stock
has been listed in accordance with Section 7.01(c)), on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “MIR.N <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.

“Additional Termination Event” has the meaning set forth in Section 7.01.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than a Merger Event or Nationalization) or Event of Default (as
defined in the Agreement), one share of Common Stock and (ii) in the case of a
Merger Event or Nationalization, a unit consisting of the number or amount of
each type of property received by a holder of one share of Common Stock in such
Merger Event or Nationalization; provided that if such Merger Event involves a
choice of consideration to be received by holders of the Common Stock, an
Alternative Termination Delivery Unit shall be deemed to include the amount of
cash received by a holder who had elected to receive the maximum possible amount
of cash as consideration for his shares.

“Bankruptcy Code” has the meaning set forth in Section 9.06.

“Business Day” means any day on which the Exchange is open for trading.

“Calculation Agent” means JPMorgan Chase Bank, National Association, London
Branch.

“Capped Delivery Shares” means, for any date, (i) 128 million shares of Common
Stock minus (ii) the number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.01.

“Cash Distribution” has the meaning set forth in Section 7.01(f).

“Cash Settlement Amount” has the meaning set forth in Section 3.01(d).

“Cash Settlement Fee” means the amount specified as such in the Pricing
Supplement.

“Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind its hedge position following the
Valuation Completion Date.

“Common Stock” has the meaning set forth in Section 2.01.

“Communications Procedures” has the meaning set forth in Annex C hereto.

“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.

“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.

“Default Notice Day” has the meaning set forth in Section 7.02(a).

“De-Listing” has the meaning set forth in Section 7.01(c).

“Discount” means the amount specified as such in the Pricing Supplement.

“Distribution Termination Event” has the meaning set forth in Section 7.01(f).

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 14 of the Agreement
(except that “Event of Default” shall not include the events set forth in
Sections 5(a)(v) and (vi) of the Agreement).

“Exchange” means the New York Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the 127th Trading Day following the Trade Date.

“Fair Value Variables” mean, with respect to any calculation or determination of
the fair value of this Transaction to Seller or an amount payable by or to
Seller hereunder, any combination of one or more of the following variables: (i)
stock borrow cost of 50 bps, (ii) interest rates of 4.80% per annum, (iii) no
changes in expected or actual dividends since the Trade Date, (iv) volatility or
volatilities (which, for the avoidance of doubt, shall include the entire
volatility surface) at the time of such calculation or determination, (v)
changes to all outstanding shares of Common Stock, such as in the case of stock
splits, stock dividends and mergers, (vi) stock price experience prior to, and
at the time of, such calculation or determination (including experience as to
liquidity of the Common Stock, and whether based on available market price
information, or estimates of trading prices for blocks of shares, or other
relevant information as to prevailing market prices) and (vii) any and all
variables related to time; provided that, under no circumstances, will such a
calculation or determination be based on or otherwise take into account (i) the
stock prices at which the Seller’s open or terminated hedging transactions are
effected or the actual number of shares in the Seller’s open or terminated
hedging transactions or (ii) actual or expected losses or costs incurred by
Seller in connection with terminating, liquidating or re-establishing any hedge
related to the Transaction (or any gain resulting from any of them).

 

“Initial Number of Shares” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to the Purchase Price divided by the Initial
Share Price.

“Initial Settlement Date” has the meaning set forth in Section 2.02.

“Initial Share Price” means the last reported sale price, regular way, on the
Exchange of one share of Common Stock on the Trade Date.

“Maximum Delivery Shares” means, for any date, (i) 48 million shares of Common
Stock, minus (ii) the net number of shares of Common Stock delivered by the
Purchaser to the Seller in respect of this Transaction on or prior to such date,
plus (iii) the net number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.01.

“Merger Event” has the meaning set forth in Section 7.01(d).

“Nationalization” has the meaning set forth in Section 7.01(e).

“Number of Shares” has the meaning set forth in Section 2.01.

“Pricing Supplement” means the Pricing Supplement attached hereto as Annex D.

“Private Placement Agreement” has the meaning set forth in Annex A hereto.

“Private Placement Price” means the private placement value of a share of Common
Stock as determined in accordance with Annex A hereto.

“Private Placement Shares” has the meaning set forth in Section 3.01(b).

“Private Placement Procedures” has the meaning set forth in Annex A hereto.

“Private Securities” has the meaning set forth in Annex A hereto.

 

3

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.

“Registered Shares” has the meaning set forth in Section 3.01(b).

“Registered Shares Fee” means the amount specified as such in the Pricing
Supplement.

“Registration Procedures” has the meaning set forth in Annex B hereto.

“Regulation M” means Regulation M under the Exchange Act.

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the first paragraph hereto.

“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.03.

“Settlement Date” means (i) if Section 3.01(a)(i) is applicable, the fourth
Business Day following the Valuation Completion Date; (ii) if settlement in cash
is applicable pursuant to Section 3.01(d), the date of such cash payment
determined in accordance with Section 3.01(d)(ii); (iii) if Section 3.01(e) is
applicable, the Business Day immediately following the day on which the Seller
informs the Purchaser, pursuant to Annex A hereto, of the number of Private
Placement Shares required to be delivered; and (iv) if Section 3.01(f) is
applicable, each of the dates so advised by the Seller pursuant to Annex B
hereto.

“Settlement Number” means a number of shares of Common Stock, rounded down to
the nearest integer and which number may be negative, equal to (i) the Valuation
Number minus (ii) the Initial Number of Shares.

“Settlement Purchase Amount” means an amount in cash equal to (i) the absolute
value of the Settlement Number multiplied by (ii) the arithmetic average of
10b-18 VWAP for each of the Trading Days in the Cash Settlement Purchase Period.

“Settlement Shares” has the meaning set forth in Section 3.01(b).

“Share De-listing Event” has the meaning set forth in Section 7.01(c).

“Successor Exchange” has the meaning set forth in Section 7.01(c).

“Termination Amount” has the meaning set forth in Section 7.02(a).

“Termination Event” has the meaning set forth in Section 14 of the Agreement
(except that “Termination Event” will not include the event set forth in Section
5(b)(v) of the Agreement).

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller (determined as provided in Annex A hereto).

“Termination Settlement Date” has the meaning set forth in Section 7.03(a).

“Trade Date” has the meaning set forth in Section 2.01.

 

4

--------------------------------------------------------------------------------


 

“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Calculation Agent’s
judgment, a material limitation in the trading of Common Stock or any options
contract or futures contract related to the Common Stock, and (iv) during which
there has been no suspension pursuant to Section 4.02 of this Confirmation, or
(y) any day that, notwithstanding the occurrence of events contemplated in
clauses (ii), (iii) and (iv) of this definition, the Calculation Agent
determines to be a Trading Day.  The Calculation Agent shall explain the basis
for any determination made pursuant to clause (iii) to the Purchaser.

“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.

“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.

“Valuation Number” means (i) the Purchase Price divided by (ii) the arithmetic
average of 10b-18 VWAP for each of the Trading Days in the Valuation Period
minus the Discount, as determined by the Calculation Agent in its sole judgment.

“Valuation Period” means the period of consecutive Trading Days commencing on
and including the second Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.

ARTICLE 2
PURCHASE OF THE STOCK

Section 2.01.  Purchase of the Stock.  Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on November 9, 2007 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree in writing
(the “Trade Date”), a number of shares (the “Number of Shares”) of the
Purchaser’s common stock, par value $0.01 per share (“Common Stock”), for a
purchase price equal to $1,000,000,000 (the “Purchase Price”).  The Number of
Shares purchased by the Purchaser hereunder shall be determined in accordance
with the terms of this Confirmation.

Section 2.02.  Delivery and Payments.  (a) On the second Business Day
immediately following the Trade Date (such day, the “Initial Settlement Date”),
the Seller shall deliver the Initial Number of Shares to the Purchaser upon
payment by the Purchaser of an amount equal to the Purchase Price to the Seller;
provided that if the Seller is unable to borrow or otherwise acquire a number of
shares of Common Stock equal to the Initial Number of Shares for delivery to the
Purchaser on the Initial Settlement Date, the Initial Number of Shares shall be
reduced to such number of shares of Common Stock as the Seller is able to borrow
or otherwise acquire and any amounts payable by the Purchaser pursuant to this
Article 2 shall be reduced correspondingly.  Such delivery and payment shall be
effected in accordance with the Seller’s customary procedures.

(b)           Notwithstanding Section 2.02(a), the Seller may deliver the
Initial Number of Shares to be delivered on the Initial Settlement Date at two
or more times or on two or more dates, each time on delivery-versus-payment
basis; provided that (i) the first of such deliveries will be on the Initial
Settlement Date, (ii) the last of such deliveries will be no later than on the
third Trading Day following the Initial Settlement Date, and (iii) the aggregate
number of shares of Common Stock that the Seller shall deliver to the Purchaser
hereunder in all such deliveries shall equal the Initial Number of Shares.

Section 2.03.  Conditions to Seller’s Obligations.  The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3
SUBSEQUENT PAYMENTS OR SHARE DELIVERIES

Section 3.01.  Subsequent Payments or Share Deliveries.  (a) (i) If the
Settlement Number is greater than zero, the Seller shall deliver to the
Purchaser a number of shares of Common Stock equal to the Settlement Number on
the Settlement Date in accordance with the Seller’s customary procedures; and

(ii)           if the Settlement Number is less than zero, the Purchaser shall
make a payment of cash or delivery of shares of Common Stock to the Seller in
respect of the absolute value of the Settlement Number, as provided in this
Section 3.01.

(b)           Subject to Section 3.01(c), payment of the absolute value of the
Settlement Number by the Purchaser to the Seller shall be in cash or validly
issued shares of Common Stock (“Settlement Shares”), and if in shares of Common
Stock, then in shares to be sold in a private placement (“Private Placement
Shares”) or registered shares (“Registered Shares”), as the Purchaser shall
elect, which binding election shall be made by written notice to the Seller no
later than the close of business on the second Business Day following the
Valuation Completion Date; provided that by making an election to deliver
Settlement Shares pursuant to this Section 3.01(b), the Purchaser shall be
deemed to make the representations and warranties in Section 5.01 as if made on
the date of the Purchaser’s election; and provided further that if the Purchaser
fails to make such election by such date, the Purchaser shall be deemed to have
elected settlement in cash.

(c)           (i)            Any election by the Purchaser to deliver the
absolute value of the Settlement Number in Settlement Shares pursuant to clause
(b) of this Section 3.01 shall not be valid, and settlement in cash shall apply,
if the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct in all material respects as of the date
the Purchaser makes such election.

(ii)           Notwithstanding any election by the Purchaser to make payment of
the absolute value of the Settlement Number in Settlement Shares, at any time
prior to the time the Seller (or any affiliate of the Seller) has contracted to
resell all or any portion of such Settlement Shares, the Purchaser may elect to
deliver in lieu of such Settlement Shares an amount in cash equal to the
absolute value of the Settlement Number with respect to any Settlement Shares
not yet contracted to be sold, in which case the provisions of Section 3.01(d)
shall apply with respect to such amount; provided that any such election by the
Purchaser pursuant to this clause (ii) shall not be valid and settlement in
Settlement Shares shall continue to apply if the representations and warranties
made by the Purchaser to the Seller in Section 5.01(a) are not true and correct
in all material respects as of the date the Purchaser makes such election.

(iii)          If the Purchaser elects to make payment of the absolute value of
the Settlement Number (A) in Private Placement Shares and fails to comply with
the requirements set forth in Section 3.01(e) or Annex A hereto or takes any
action that would make unavailable either (1) the exemption set forth in Section
4(2) of the Securities Act for the sale of any Private Placement Shares by the
Purchaser to the Seller or (2) an exemption from the registration requirements
of the Securities Act reasonably acceptable to the Seller for resales of Private
Placement Shares by the Seller, or (B) in Registered Shares and fails to comply
with the requirements set forth in Section 3.01(f) or Annex B hereto; then in
the case of either (A) or (B), the Purchaser shall deliver in lieu of any
Private Placement Shares or Registered Shares an amount in cash equal to the
absolute value of the Settlement Number with respect to any Settlement Shares
not yet sold, in which case the provisions of Section 3.01(d) shall apply with
respect to such amount.

(d)           (i)            If the Purchaser elects to pay the absolute value
of the Settlement Number in cash, if settlement in cash is otherwise applicable
in accordance with this Section 3.01, or if the Purchaser elects to make payment
of the absolute value of the Settlement Number in Private Placement Shares
pursuant to Section 3.01(e),  then the Calculation Agent shall determine an
amount in cash (the “Cash Settlement Amount”) equal to (i) the Settlement
Purchase Amount plus the Cash Settlement Fee.

(ii)           If cash settlement is applicable, payment of the Cash Settlement
Amount shall be made by wire transfer of immediately available U.S. dollar funds
on the first Business Day immediately

 

6

--------------------------------------------------------------------------------


 

following the date of notification by the Seller to the Purchaser of the Cash
Settlement Amount or such later Business Day as determined by the Seller in its
sole discretion.

(e)           If the Purchaser elects to make payment of the absolute value of
the Settlement Number in Private Placement Shares, then on the Settlement Date,
the Purchaser shall deliver to the Seller a number of Settlement Shares equal to
(A) the Cash Settlement Amount divided by (B) the Private Placement Price
(determined by the Calculation Agent in accordance with the Private Placement
Procedures contained in Annex A hereto).

(f)            If the Purchaser elects to make payment of the absolute value of
the Settlement Number in Registered Shares, then the Purchaser shall deliver to
the Seller a number of Settlement Shares equal to (A) the absolute value of the
Settlement Number plus (B) an additional number of Settlement Shares to take
into account the Registered Shares Fee on the absolute value of the Settlement
Number.  Such Settlement Shares shall be delivered in such numbers and on such
dates on or following the Valuation Completion Date as are specified by the
Seller in accordance with the Registration Procedures contained in Annex B
hereto.

Section 3.02.  Private Placement Procedures and Registration Procedures.  If the
Purchaser elects to deliver Private Placement Shares pursuant to Section 3.01(b)
or elects to deliver Alternative Termination Delivery Units pursuant to Section
7.02(a), the Private Placement Procedures contained in Annex A hereto shall
apply, and if the Purchaser elects to deliver Registered Shares pursuant to
Section 3.01(b), the Registration Procedures contained in Annex B hereto shall
apply.

Section 3.03.  Continuing Obligation to Deliver Shares.  (a) If at any time, as
a result of provisions limiting deliveries of shares of Common Stock to the
number of Maximum Delivery Shares, the Purchaser fails to deliver to the Seller
any shares of Common Stock, the Purchaser shall, to the extent that the
Purchaser has at such time authorized but unissued shares of Common Stock not
reserved for other purposes, promptly notify the Seller thereof and deliver to
the Seller a number of shares of Common Stock not previously delivered as a
result of such provisions.

(b)           The Purchaser agrees to use its best efforts to cause the number
of authorized but unissued shares of Common Stock to be increased, if necessary,
to an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.

ARTICLE 4
MARKET TRANSACTIONS

Section 4.01.  Transactions by the Seller.  (a) The parties agree and
acknowledge that:

(i)            During any Cash Settlement Purchase Period and any Seller
Termination Share Purchase Period, the Seller (or its agent or affiliate) may
purchase shares of Common Stock in connection with this Confirmation.  The
timing of such purchases by the Seller, the price paid per share of Common Stock
pursuant to such purchases and the manner in which such purchases are made,
including without limitation whether such purchases are made on any securities
exchange or privately, shall be within the sole judgment of the Seller; provided
that the Seller shall use good faith efforts to (i) make all purchases of Common
Stock in a manner that would comply with the limitations set forth in clauses
(b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 (but without regard to clause
(a)(13)(iv) of Rule 10b-18) as if such rule were applicable to such purchases.

(ii)           During the Valuation Period, the Seller (or its agent or
affiliate) may effect transactions in shares of Common Stock in connection with
this Confirmation.  The timing of such transactions by the Seller, the price
paid or received per share of Common Stock pursuant to such transactions and the
manner in which such transactions are made, including without limitation whether
such transactions are made on any securities exchange or privately, shall be
within the sole judgment of the Seller.

 

7

--------------------------------------------------------------------------------


 

(iii)          The Purchaser shall, at least one day prior to the first day of
the Valuation Period, any Cash Settlement Purchase Period and any Seller
Termination Share Purchase Period, notify the Seller of the total number of
shares of Common Stock purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in Rule 10b-18(b)(4) by or for the
Purchaser or any of its Affiliated Purchasers during each of the four calendar
weeks preceding such day and during the calendar week in which such day occurs
(“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule 10b-18),
which notice shall be substantially in the form set forth as Exhibit A hereto.

(b)           The Purchaser acknowledges and agrees that (i) all transactions
effected pursuant to Section 4.01 hereunder shall be made in the Seller’s sole
judgment and for the Seller’s own account and (ii) the Purchaser does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect such transactions, including, without limitation, the price paid or
received per share of Common Stock pursuant to such transactions whether such
transactions are made on any securities exchange or privately.  It is the intent
of the Seller and the Purchaser that this Transaction comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
and the Seller shall take no action that results in the Transaction not so
complying with such requirements.

(c)           Notwithstanding anything to the contrary in this Confirmation, the
Purchaser acknowledges and agrees that, on any day, the Seller shall not be
obligated to deliver or receive any shares of Common Stock to or from the
Purchaser and the Purchaser shall not be entitled to receive any shares of
Common Stock from the Seller on such day, to the extent (but only to the extent)
that after such transactions (i) the Seller’s ultimate parent entity would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time on such day in excess of 8.0% of
the outstanding shares of Common Stock or (ii) the Seller’s ultimate parent
entity would purchase, acquire, or take (as used in the Federal Power Act) at
any time on such day in excess of 8.0% of the outstanding shares of Common
Stock.  Any purported receipt or delivery of shares of Common Stock shall be
void and have no effect to the extent (but only to the extent) that after any
receipt or delivery of such shares of Common Stock the Seller’s ultimate parent
entity would directly or indirectly so beneficially own or purchase, acquire or
take, as applicable, in excess of 8.0% of the outstanding shares of Common
Stock.  If, on any day, any delivery or receipt of shares of Common Stock by the
Seller is not effected, in whole or in part, as a result of this provision, the
Seller’s and Purchaser’s respective obligations to make or accept such receipt
or delivery shall not be extinguished and such receipt or delivery shall be
effected over time as promptly as the Seller determines, in the reasonable
determination of the Seller, that after such receipt or delivery its ultimate
parent entity would not directly or indirectly beneficially own in excess of
8.0% of the outstanding shares of Common Stock.

Section 4.02.  Adjustment of Transaction for Securities Laws.  (a)
Notwithstanding anything to the contrary in Section 4.01(a), if, based on the
advice of counsel, Seller reasonably determines that on any Trading Day,
Seller’s trading activity in order to manage its economic hedge in respect of
the Transaction would not be advisable in respect of applicable securities laws,
then Seller may extend the Expiration Date, modify the Valuation Period or
otherwise adjust the terms of the Transaction in its good faith reasonable
discretion to ensure Seller’s compliance with such laws and to preserve the fair
value of the Transaction to the Seller.  The Seller shall notify the Purchaser
of the exercise of the Seller’s rights pursuant to this Section 4.02(a) upon
such exercise.  For purposes of this Section 4.02(a), the fair value of the
Transaction to the Seller shall be determined solely on the basis of the Fair
Value Variables.

(b)           The Purchaser agrees that, during the Contract Period, neither the
Purchaser nor any of its affiliates or agents shall make any distribution (as
defined in Regulation M) of Common Stock, or any security for which the Common
Stock is a reference security (as defined in Regulation M) or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock or cause the Seller to violate any law, rule or regulation
with respect to such purchases.

Section 4.03.  Purchases of Common Stock by the Purchaser.  Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited

 

8

--------------------------------------------------------------------------------


 

partnership or a depository share) or any security convertible into or
exchangeable for shares of Common Stock during the Contract Period; provided,
however, that, without the prior written consent of the Seller, the Purchaser
may (a) purchase shares of Common Stock pursuant to its publicly announced stock
buyback program, so long as (i) on any day such purchases are conducted solely
through the same broker or dealer used by Seller in effecting purchases of
Common Stock in connection with this Confirmation, (ii) on any Trading Day
during the Valuation Period, such purchases do not exceed 5% of the ADTV (as
defined in Rule 10b-18(a)(1)) on such Trading Day, and (iii) such purchases
otherwise comply with other provisions of Rule 10b-18 and other applicable laws,
rules and regulations or (b) purchase shares from employees of the Purchaser in
connection with such employees’ exercise of rights under a Purchaser employee
benefit plan, provided that such purchases do not prevent any purchases the
Purchaser elects to make pursuant to clause (a) above from complying with the
requirements of clause (a)(iii) above.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Section 5.01.  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to deliver Settlement Shares pursuant to Section 3.01, to pay cash
in lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:

(a)           Disclosure; Compliance with Laws.  The reports and other documents
filed by the Purchaser with the SEC pursuant to the Exchange Act since the
ending date of the Purchaser’s most recent fiscal year, including filings made
on the date hereof, when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.  Subject to the filings made on the
date hereof, the Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.

(b)           Rule 10b5-1.  The Purchaser acknowledges that (i) the Purchaser
does not have, and shall not attempt to exercise, any influence over how, when
or whether to effect purchases of Common Stock by the Seller (or its agent or
affiliate) in connection with this Confirmation and (ii) the Purchaser is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.  The
Purchaser also acknowledges and agrees that any amendment, modification, waiver
or termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act.  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no amendment, modification or waiver
shall be made at any time at which the Purchaser or any officer or director of
the Purchaser is aware of any material nonpublic information regarding the
Purchaser or the Common Stock.

(c)           Nature of Shares Delivered.  Any shares of Common Stock or
Alternative Termination Delivery Units delivered to the Seller pursuant to this
Confirmation, when delivered, shall have been duly authorized and shall be duly
and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.

(d)           No Manipulation.  The Purchaser is not entering into this
Confirmation to create actual or apparent trading activity in the Common Stock
(or any security convertible into or exchangeable for Common Stock) or to
manipulate the price of the Common Stock (or any security convertible into or
exchangeable for Common Stock).

(e)           Regulation M.  The Purchaser is not engaged in a distribution, as
such term is used in Regulation M, that would preclude purchases by the
Purchaser or the Seller of the Common Stock or cause the Seller to violate any
law, rule or regulation with respect to such purchases.

 

9

--------------------------------------------------------------------------------


 

(f)            Board Authorization.  The Purchaser is entering into this
Transaction in connection with its share repurchase program, which was approved
by its board of directors and publicly disclosed, solely for the purposes stated
in such board resolution and public disclosure.  There is no internal policy of
the Purchaser, whether written or oral, that would prohibit the Purchaser from
entering into any aspect of this Transaction, including, but not limited to, the
purchases of shares of Common Stock to be made pursuant hereto.

(g)           Due Authorization and Good Standing.  The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  This Confirmation has been duly authorized, executed
and delivered by the Purchaser and (assuming due authorization, execution and
delivery thereof by the Seller) constitutes a valid and legally binding
obligation of the Purchaser. The Purchaser has all corporate power to enter into
this Confirmation and to consummate the transactions contemplated hereby and to
purchase the Common Stock and deliver any Settlement Shares in accordance with
the terms hereof.

(h)           Certain Transactions.  There has not been any public announcement
(as defined in Rule 165(f) under the Securities Act) of any merger, acquisition,
or similar transaction involving a recapitalization relating to the Purchaser
that would fall within the scope of Rule 10b-18(a)(13)(iv), where such
announcement was within the Purchaser’s control.

Section 5.02.  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:

(a)           Solvency.  The assets of the Purchaser at their fair valuation
exceed the liabilities of the Purchaser, including contingent liabilities; the
capital of the Purchaser is adequate to conduct the business of the Purchaser
and the Purchaser has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature.

(b)           Required Filings.  The Purchaser has made, and will use reasonable
efforts to make, all filings required to be made by it with the SEC or any
securities exchange with respect to the Transaction contemplated hereby.

(c)           No Conflict.  The execution and delivery by the Purchaser of, and
the performance by the Purchaser of its obligations under, this Confirmation and
the consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation or by-laws of the
Purchaser, (ii) any statute or order, rule, regulation or judgment of any court
or governmental agency or body having jurisdiction over the Purchaser or any of
its subsidiaries or any of their respective assets or (iii) any contractual
restriction binding on or affecting the Purchaser or any of its subsidiaries or
any of its assets.

(d)           Consents.  All governmental and other consents that are required
to have been obtained by the Purchaser with respect to performance, execution
and delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.

(e)           Investment Company Act.  The Purchaser is not and, after giving
effect to the transactions contemplated in this Confirmation, will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

Section 5.03.  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:

(a)           Agency.  Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of the Seller (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof).  Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction. JPMSI is authorized to act as agent
for the Seller.

 

10

--------------------------------------------------------------------------------


 

(b)           Non-Reliance.  Each party has entered into this Transaction solely
in reliance on its own judgment.  Neither party has any fiduciary obligation to
the other party relating to this Transaction.  In addition, neither party has
held itself out as advising, or has held out any of its employees or agents as
having the authority to advise, the other party as to whether or not the other
party should enter into this Transaction, any subsequent actions relating to
this Transaction or any other matters relating to this Transaction.  Neither
party shall have any responsibility or liability whatsoever in respect of any
advice of this nature given, or views expressed, by it or any such persons to
the other party relating to this Transaction, whether or not such advice is
given or such views are expressed at the request of the other party.  The
Purchaser has conducted its own analysis of the legal, accounting, tax and other
implications of this Transaction and consulted such advisors, accountants and
counsel as it has deemed necessary.

(c)           Commodity Exchange Act.  Each party is an “eligible contract
participant”, as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.

Section 5.04.  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:

(a)           Due Authorization.  This Confirmation has been duly authorized,
executed and delivered by the Seller and (assuming due authorization, execution
and delivery thereof by the Purchaser) constitutes a valid and legally binding
obligation of the Seller. The Seller has all corporate power to enter into this
Confirmation and to consummate the transactions contemplated hereby and to
deliver the Common Stock in accordance with the terms hereof.

(b)           Right to Transfer.  The Seller will, at the Initial Settlement
Date and on any other day on which it is required to deliver shares of Common
Stock to the Purchaser hereunder, have the free and unqualified right to
transfer the Number of Shares of Common Stock to be delivered by the Seller
pursuant to Sections 2.02 and 3.01 hereof, free and clear of any security
interest, mortgage, pledge, lien, charge, claim, equity or encumbrance of any
kind.

ARTICLE 6
ADDITIONAL COVENANTS

Section 6.01.  Purchaser’s Further Assurances.  The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.

Section 6.02.  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.

Section 6.03.  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities Inc., other than as set forth in the Communications Procedures
attached as Annex C hereto.

Section 6.04.  Maximum Deliverable Number of Shares of Common Stock.  (a)
Notwithstanding any other provision of this Confirmation, the Purchaser shall
not be required to deliver Settlement Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the number of Maximum Delivery Shares, in each case except to the
extent that the Purchaser has available at such time authorized but unissued
shares of such Common Stock or other securities not expressly reserved for any
other uses (including, without limitation, shares of Common Stock reserved for
issuance upon the exercise of options or convertible debt).  The Purchaser shall
not permit the sum of (i) the number of Maximum Delivery Shares plus (ii)

 

11

--------------------------------------------------------------------------------


 

the aggregate number of shares expressly reserved for any such other uses, in
each case whether expressed as caps or as numbers of shares reserved or
otherwise, to exceed at any time the number of authorized but unissued shares of
Common Stock.

(b)           Notwithstanding any other provision of this Confirmation, the
Seller shall not be required to deliver Settlement Shares, or shares of Common
Stock or other securities comprising the aggregate Alternative Termination
Delivery Units, in excess of the number of Capped Delivery Shares.

Section 6.05.  Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement, (ii)
notify the Seller promptly following any such announcement (or, if later, prior
to the opening of trading in the Common Stock on the first day of any Seller
Termination Share Payment Period) that such announcement has been made and (iii)
promptly deliver to the Seller following the making of any such announcement
(or, if later, prior to the opening of trading in the Common Stock on the first
day of any Seller Termination Share Payment Period) a certificate indicating (A)
the Purchaser’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of such announcement
and (B) the Purchaser’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of such announcement.  In addition, the Purchaser
shall promptly notify the Seller of the earlier to occur of the completion of
such transaction and the completion of the vote by target shareholders. 
Accordingly, the Purchaser acknowledges that its actions in relation to any such
announcement or transaction must comply with the standards set forth in Section
6.03.

Section 6.06.  No Dividends. Purchaser shall not declare any dividend with an
ex-dividend date scheduled to occur during the Contract Period.

ARTICLE 7
TERMINATION

Section 7.01.  Additional Termination Events.  (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its sole reasonable judgment, that it is unable to establish,
re-establish or maintain any hedging transactions reasonably necessary in the
normal course of such party’s business of hedging the price and market risk of
entering into and performing under this Transaction, due to market illiquidity,
illegality or lack of availability of hedging transaction market participants.

(b)           An Additional Termination Event shall occur in respect of which
the Purchaser is the sole Affected Party and this Transaction is the sole
Affected Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event
occurs; (iii) a Nationalization occurs, (iv) a Distribution Termination Event
occurs or (v) an event described in paragraph III of Annex C occurs.

(c)           A “Share De-listing Event” means that at any time during the
Contract Period, the Common Stock ceases to be listed, traded or publicly quoted
on the Exchange for any reason (other than a Merger Event, a “De-Listing”) and
is not immediately re-listed, traded or quoted as of the date of such
de-listing, on another U.S. national securities exchange or a U.S. automated
interdealer quotation system (a “Successor Exchange”); provided that it shall
not constitute an Additional Termination Event if the Common Stock is
immediately re-listed on a Successor Exchange upon its De-Listing from the
Exchange, and the Successor Exchange shall be deemed to be the Exchange for all
purposes.  In addition, in such event, the Seller shall make any commercially
reasonable adjustments to the terms of the Transaction that the Seller
determines appropriate in its reasonable good faith judgment to preserve the

 

12

--------------------------------------------------------------------------------


fair value of the Transaction to the Seller, and the Seller shall make such
adjustments solely on the basis of the Fair Value Variables.  The Seller shall
explain the basis for any such adjustments to the Purchaser.

(d)           A “Merger Event” means the public announcement, including any
public announcement as defined in Rule 165(f) of the Securities Act (by the
Purchaser or otherwise) at any time during the Contract Period of any (i)
planned recapitalization, reclassification or change of the Common Stock that
will, if consummated, result in a transfer of more than 20% of the outstanding
shares of Common Stock, (ii) planned consolidation, amalgamation, merger or
similar transaction of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding), (iii)
other takeover offer for the shares of Common Stock that is aimed at resulting
in a transfer of more than 20% of such shares of Common Stock (other than such
shares owned or controlled by the offeror) or (iv) irrevocable commitment to any
of the foregoing.

(e)           A “Nationalization” means that all or substantially all of the
outstanding shares of Common Stock or assets of the Purchaser are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority or entity.

(f)            A “Distribution Termination Event” means a declaration by the
Purchaser of any cash dividend or distribution on shares of Common Stock (a
“Cash Distribution”), that has a record date during the Contract Period.

Section 7.02.  Consequences of Additional Termination Events.  (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement, as set forth in Section 7.02(b), shall apply
unless (i) the Purchaser elects (which election shall be binding), in lieu of
payment of the amount payable in respect of this Transaction pursuant to Section
7.02(b) below (the “Termination Amount”), to deliver or to receive Alternative
Termination Delivery Units pursuant to Section 7.03, and (ii) notifies the
Seller of such election by delivery of written notice to the Seller on the
Business Day immediately following the Purchaser’s receipt of a notice (as
required by Section 6(d) of the Agreement following the designation of an Early
Termination Date in respect of this Transaction or in respect of all
transactions under the Agreement) setting forth the amounts payable by the
Purchaser or by the Seller with respect to such Early Termination Date (the date
of such delivery, the “Default Notice Day”); provided that the Purchaser shall
not have the right to elect the delivery or receipt of the Alternative
Termination Delivery Units pursuant to Section 7.03 if:

(i)            the representations and warranties made by the Purchaser to the
Seller in Section 5.01 are not true and correct as of the date the Purchaser 
makes such election, as if made on such date, or

(ii)           in the event that the Termination Amount is payable by the
Purchaser to the Seller, (A) the Purchaser has taken any action that would make
unavailable (x) the exemption set forth in Section 4(2) of the Securities Act,
for the sale of any Alternative Termination Delivery Units by the Purchaser to
the Seller or (y) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Alternative
Termination Delivery Units by the Seller, and (B) such Early Termination Date is
in respect of an Event of Default which is within Purchaser’s control
(including, without limitation, failure to execute a Private Placement Agreement
or otherwise comply with the requirements applicable to Purchaser set forth in
Annex A hereto).

For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02(a), the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 hereof as if made on the date of the Purchaser’s election.  Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 7.02(b) below.

(b)           If cash settlement applies in respect of an Early Termination
Date, Section 6 of the Agreement shall not apply.  The Calculation Agent shall
instead determine the Termination Amount based upon a calculation of the fair
value of the Transaction made in a good faith and commercially reasonable manner
over a commercially reasonable period of time following the occurrence of an
Early Termination Date, taking into account the Fair Value Variables, and shall
provide notice to the Purchaser of the Termination Amount payable by the
Purchaser or by the

 

13

--------------------------------------------------------------------------------


Seller.  Such cash amount will be payable by the Purchaser or by the Seller, as
applicable, on the day which is two Business Days after the day on which the
Seller’s notice of such amount is effective.  For the avoidance of doubt, in
determining the fair value of the Transaction, the Calculation Agent shall make
such determination solely on the basis of the Fair Value Variables.

Section 7.03.  Alternative Termination Settlement.  (a) Subject to Section
7.02(a), if the Termination Amount shall be payable by the Purchaser to the
Seller and the Purchaser elects to deliver the Alternative Termination Delivery
Units to the Seller, the Purchaser shall, as soon as directed by the Seller
after the Default Notice Day (such date, the “Termination Settlement Date”),
deliver to the Seller a number of Alternative Termination Delivery Units equal
to the quotient of (A) the Termination Amount divided by (B) the Termination
Price.

(b)           Subject to Section 7.02(a), if the Termination Amount shall be
payable by the Seller to the Purchaser and the Purchaser elects to receive the
Alternative Termination Delivery Units from the Seller, (i) the Seller shall,
beginning on the first Trading Day following the Default Notice Day and ending
when the Seller shall have satisfied its obligations under this clause (the
“Seller Termination Share Purchase Period”), purchase (subject to the provisions
of Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases.

Section 7.04.  Notice of Default.  If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.

ARTICLE 8
ADJUSTMENTS

Section 8.01.  Other Dilution Adjustments.  If (x) there shall occur any event
involving the Purchaser or the Common Stock which is a spin-off, a stock split,
stock or other dividend or distribution, reorganization, rights offering or
recapitalization or any other event having a dilutive or concentrative effect on
the theoretical value of the Common Stock, but excluding (a) any cash dividend
and (b) events such as an acquisition of assets or the stock of another company
where the Purchaser does not issue common stock and the ordinary course grant or
exercise of stock options or other securities or rights under Purchaser’s
employee benefit plans, or (y) as a result of the definition of Trading Day
(whether because of a suspension of transactions pursuant to Section 4.02 or
otherwise), any day that would otherwise be a Trading Day during the Contract
Period is not a Trading Day or on such Trading Day, pursuant to Section 4.02,
the Seller effects transactions with respect to shares of Common Stock at a
volume lower than originally anticipated with respect to this Transaction, then
in any such case, the Calculation Agent shall make corresponding adjustments
with respect to any variable relevant to the terms of the Transaction, as the
Calculation Agent determines appropriate in its reasonable good faith judgment
to preserve the fair value of the Transaction to the Seller, and shall determine
the effective date of such adjustment.  For purposes of this Section 8.01, the
fair value of the Transaction to the Seller shall be determined solely on the
basis of the Fair Value Variables.  Notwithstanding the foregoing, this Section
8.01 shall not be construed as limiting any damages or other remedy at law or in
equity that may be payable or receivable as a result of a breach of this
Confirmation, including, without limitation, Section 6.06 hereof.

ARTICLE 9
MISCELLANEOUS

Section 9.01.  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

 

14

--------------------------------------------------------------------------------


 

Section 9.02.  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Purchaser, Seller may designate
any of its affiliates to purchase, sell, receive or deliver such shares of
Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of this Transaction and any such designee may assume such
obligations.  The Seller may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares. The Seller shall be
discharged of its obligations to the Purchaser only to the extent of any such
performance.  For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such assignment or designation hereunder, to the extent any
of Seller’s obligations in respect of this Transaction are not completed by its
assignee or designee, Seller shall be obligated to continue to perform or to
cause any other of its assignees or designees to perform in respect of such
obligations.

Section 9.03.  Calculation Agent.  Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to this Transaction, it will
do so in good faith and in a commercially reasonable manner.  Upon request, the
Calculation Agent shall provide the Purchaser with a schedule setting forth in
reasonable detail the basis of each such determination or calculation.

Section 9.04.  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.

Section 9.05.  Unenforceability and Invalidity.  To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

Section 9.06.  Securities Contract.  The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

Section 9.07.  No Collateral, Netting or Setoff.  Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any collateral. 
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

Section 9.08.  Equity Rights.  The Seller acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of holders of Common Stock in the
event of the Purchaser’s bankruptcy.

Section 9.09.  Notices.  Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.

(a)   If to the Purchaser:

Mirant Corporation

1155 Perimeter Center West, Suite 100

Atlanta, Georgia 30338

 

15

--------------------------------------------------------------------------------


 

Attention:  J. William Holden III
Title:  Senior Vice President & Treasurer
Telephone No:  678-579-7728
Facsimile No:   678-579-7734

(b)   If to the Seller:

JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, NY  10172
Attention:  Eric Stefanik
Title:  Operations Analyst
EDG Corporate Marketing
Telephone No:  (212) 622-5814
Facsimile No:   (212) 622-8534

 

16

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Yours sincerely,

 

 

J.P. MORGAN SECURITIES INC., as agent for JPMorgan Chase Bank, National
Association, London Branch, as Seller and Calculation Agent

 

 

 

 

 

By:

/S/ Sudheer Tegulapalle

 

 

Name: Sudheer Tegulapalle

 

 

Title: Executive Director

 

 

 

Confirmed as of the date first

above written:

MIRANT CORPORATION



 

 

 

 

 

 

 

By:

/S/ J. William Holden III

 

 

Name:J. William Holden III

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

[g289512ka05i001.gif]

 

 

ANNEX A

PRIVATE PLACEMENT PROCEDURES

I.              Introduction

Mirant Corporation, a Delaware corporation (the “Purchaser”) and J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”) have agreed to these procedures (the “Private Placement
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of November 9, 2007 between JPMorgan and the Purchaser
relating to the sale by JPMorgan to the Purchaser of common stock, par value
$0.01 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Purchaser.  These Private Placement Procedures supplement, form
part of, and are subject to the Confirmation and all terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Confirmation.

II.            Procedures

If the Purchaser elects to deliver Private Placement Shares pursuant to Section
3.01(b) of the Confirmation or elects to deliver Alternative Termination
Delivery Units pursuant to Section 7.02(a) of the Confirmation, the Purchaser
shall effect such delivery in compliance with the private placement procedures
provided herein.

(a)           The Purchaser shall afford the Seller, and any potential buyers of
the Private Placement Shares (or, in the case of alternative termination
settlement, Alternative Termination Delivery Units) (collectively, the “Private
Securities”) designated by the Seller a reasonable opportunity to conduct a due
diligence investigation with respect to the Purchaser customary in scope for
private offerings of such type of securities (including, without limitation, the
availability of senior management to respond to questions regarding the business
and financial condition of the Purchaser and the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them), and the Seller
(or any such potential buyer) shall be satisfied in all material respects with
such opportunity and with the resolution of any disclosure issues arising from
such due diligence investigation of the Purchaser.

(b)           Prior to or contemporaneously with the determination of the
Private Placement Price (as described below), the Purchaser shall enter into an
agreement (a “Private Placement Agreement”) with the Seller (or any affiliate of
the Seller designated by the Seller) providing for the purchase and resale by
the Seller (or such affiliate) in a private placement (or other transaction
exempt from registration under the Securities Act) of the Private Securities,
which agreement shall be on commercially reasonable terms and in form and
substance reasonably satisfactory to the Seller (or such affiliate) and (without
limitation of the foregoing) shall:

(i)            contain customary conditions, and customary undertakings,
representations and warranties (to the Seller or such affiliate, and if
requested by the Seller or such affiliate, to potential purchasers of the
Private Securities);

(ii)           contain indemnification and contribution provisions in connection
with the potential liability of the Seller and its affiliates relating to the
resale by the Seller (or such affiliate) of the Private Securities;

(iii)          provide for all reasonable steps within the Purchaser’s control
to be taken to provide for the delivery of related certificates and
representations, warranties and agreements of the Purchaser, including those
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for the
Seller and resales of the Private Securities by the Seller (or such affiliate);
and

 

A-1

--------------------------------------------------------------------------------


 

(iv)          provide for all reasonable steps within the Purchaser’s control to
be taken to provide for the delivery to the Seller (or such affiliate) of
customary opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities, the availability of an exemption from the Securities Act for
the Seller and resales of the Private Securities by the Seller (or such
affiliate), and the lack of material misstatements and omissions in the
Purchaser’s filings under the Exchange Act).

(c)           The Seller shall determine the Private Placement Price (or, in the
case of alternative termination settlement, the Termination Price) in its
judgment by commercially reasonable means, which may include (without
limitation):

(i)            basing such price on indicative bids from investors;

(ii)           taking into account any factors that are customary in pricing
private sales for similarly situated issuers or securities, including, without
limitation, a reasonable placement fee or spread to be retained by the Seller
(or such affiliate); and

(iii)          providing for the payment by the Purchaser of all reasonable fees
and expenses in connection with such sale and resale, including all fees and
expenses of counsel for the Seller or such affiliate.

(d)           The Seller shall notify the Purchaser of the number of Private
Securities required to be delivered by the Purchaser and the Private Placement
Price (or, in the case of alternative termination settlement, the Termination
Price) by 6:00 p.m. on the day such price is determined.

(e)           The Purchaser agrees not to take or cause to be taken any action
that would make unavailable either (i) the exemption set forth in Section 4(2)
of the Securities Act, for the sale of any Private Securities by the Purchaser
to the Seller or (ii) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Private
Securities by the Seller.

(f)            The Purchaser expressly agrees and acknowledges that the public
disclosure of all material information relating to the Purchaser is within the
Purchaser’s control and that the Purchaser shall promptly so disclose all such
material information during the period from the Valuation Completion Date to and
including the Settlement Date.

The Purchaser agrees to use its best efforts to make any filings required to be
made by it with the SEC, any securities exchange or any other regulatory body
with respect to the Transaction contemplated hereby and the issuance of the
Private Securities.

 

A-2

--------------------------------------------------------------------------------


 

[g289512ka07i001.gif]

 

 

ANNEX B

REGISTRATION PROCEDURES

I.              Introduction

Mirant Corporation, a Delaware corporation (the “Purchaser”) and J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”) have agreed to these procedures (the “Registration
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of November 9, 2007 between JPMorgan and the Purchaser
relating to the sale by JPMorgan to the Purchaser of common stock, par value
$0.01 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Counterparty.  These Registration Procedures supplement, form
part of, and are subject to the Confirmation and all terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Confirmation.

II.            Procedures

If the Purchaser elects to deliver Registered Shares pursuant to Section 3.01(b)
of the Confirmation, the Purchaser shall effect such delivery in compliance with
the registration procedures provided herein.

(a)           The Purchaser shall take all actions within its control to make
available to the Seller and its affiliates an effective primary registration
statement under the Securities Act and one or more prospectuses as necessary or
advisable to allow the Seller and its affiliates to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the sale by Seller or
its affiliates of the Registered Shares to be delivered by the Purchaser
pursuant to the Confirmation (the “Registration Statement”), such Registration
Statement to be effective and Prospectus to be current until all such sales by
the Seller (or its affiliates) have been settled.  The Purchaser shall take all
actions reasonably requested by the Seller to facilitate the disposition of any
Registered Shares to be sold pursuant to such Registration Statement.

(b)           The Purchaser shall use commercially reasonable efforts to prevent
the issuance of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Prospectus
and, if any such order is issued, to obtain the lifting thereof as soon
thereafter as is reasonably possible.  If the Registration Statement, the
Prospectus or any document incorporated therein by reference contains a
misstatement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading, the
Purchaser shall as promptly as reasonably practicable file any required document
and prepare and furnish to the Seller a reasonable number of copies of such
supplement or amendment thereto as may be necessary so that the Prospectus, as
thereafter delivered to the purchasers in connection with sales of Registered
Shares thereunder, will not contain any misstatement of a material fact or omit
to state a material fact required to be stated therein or necessary to make any
statement therein not misleading.

(c)           The Purchaser shall afford the Seller (and its agents and
affiliates) a reasonable opportunity to conduct a due diligence investigation
with respect to the Purchaser customary in scope for registered offerings of
such type of securities (including, without limitation, the availability of
senior management and external advisors to respond to questions regarding the
business and financial condition of the Purchaser and the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them), and
such opportunity and the resolution of any disclosure issues arising from such
due diligence investigation of the Purchaser shall be satisfactory to Seller in
all material respects.  The Purchaser shall reimburse the Seller for all
reasonable out-of-pocket expenses it incurs in connection with such diligence
and otherwise in connection with the preparation of the Registration Statement
and Prospectus, including, without limitation, the reasonable fees and expenses
of outside counsel to the Seller incurred in connection therewith.

 

B-1

--------------------------------------------------------------------------------


 

(d)           The Purchaser shall enter into an agreement (a “Registration
Agreement”) with the Seller (or any affiliate of the Seller designated by the
Seller) providing for the registration of the Registered Shares, which agreement
shall be on commercially reasonable terms and in form and substance reasonably
satisfactory to the Seller (or such affiliate) and (without limitation of the
foregoing) shall:

(i)            contain customary conditions, and customary undertakings,
representations and warranties (to the Seller or such affiliate);

(ii)           contain indemnification and contribution provisions in connection
with the potential liability of the Seller and its affiliates relating to the
sale by the Seller (or such affiliate) of the Registered Shares;

(iii)          provide for the delivery of related certificates and
representations, warranties and agreements of the Purchaser;

(iv)          provide for the delivery of accountants’ “comfort letters” to the
Seller in form and substance satisfactory to the Seller, containing statements
and information of the type customarily included in such letters to
“underwriters” with respect to the financial statements and certain financial
information contained, or incorporated by reference, in the Registration
Statement and the Prospectus; and

(v)           provide for the delivery to the Seller (or such affiliate) of
customary opinions, including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Registered Shares and the lack of material misstatements and omissions in the
Registration Statement (including any documents incorporated by reference
therein).

(e)           The Seller shall notify the Purchaser of the numbers of Registered
Shares to be delivered by the Purchaser on the Settlement Dates, as necessary in
light of the Seller’s unwinding of its hedge positions in connection with the
Transaction and sales of Registered Shares in accordance with these Registration
Procedures, and the Purchaser shall deliver such Shares to the Seller on such
Settlement Dates in accordance with the Seller’s customary procedures.  The
parties understand and acknowledge that (i) the Seller or its affiliates expect
to make contemporaneous or nearly contemporaneous (A) purchases of Common Stock
to unwind its hedge and (B) sales of Registered Shares in accordance with these
Registration Procedures, (ii) the Seller or its affiliates intend to make such
sales of Registered Shares in a manner that is not a distribution for purposes
of Regulation M, and (iii) accordingly, the length of the period during which
the Seller or its affiliates make such purchases and sales will depend in part
on prevailing trading volumes for the Common Stock.

(f)            In the event that (i) the Purchaser fails to comply with the
requirements set forth in this Annex B, (ii) the Registration Statement is not
effective on or prior to the date that is 45 days after the Valuation Completion
Date, or fails to remain effective until all Registered Shares have been sold
hereunder, (ii) the opportunity to conduct a due diligence investigation with
respect to the Purchaser and the resolution of any issues arising therefrom is
not satisfactory to Seller and its affiliates in all material respects, or does
not continue to be satisfactory to the Seller and its affiliates in all material
respects until all Registered Shares have been sold hereunder, (iv) the Seller
or its affiliates are not able to make sales of Registered Shares in a manner
that permits the contemporaneous or nearly contemporaneous purchase by the
Seller or its affiliates of Common Stock in accordance with Regulation M or (v)
the Registration Procedures otherwise become unavailable for the sale by the
Seller and its affiliates of the Registered Shares delivered by the Purchaser
hereunder prior to the completion of the sale thereof, then in any such event,
the provisions of Section 3.01(d) of the Confirmation providing for cash
settlement with respect to any unsold Registered Shares shall apply,
appropriately modified to take into account any Registered Shares theretofore
delivered and sold pursuant to these Registration Procedures.

 

B-2

--------------------------------------------------------------------------------


 

[g289512ka09i001.gif]

 

 

ANNEX C

COMMUNICATIONS PROCEDURES

I.              Introduction

Mirant Corporation, a Delaware corporation (“Counterparty”) and J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (“JPMorgan”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Confirmation
(the “Confirmation”) dated as of November 9, 2007 between JPMorgan and
Counterparty relating to the sale by JPMorgan to Counterparty of common stock,
par value $0.01 per share, or security entitlements in respect thereof (the
“Common Stock”) of the Counterparty.  These Communications Procedures
supplement, form part of, and are subject to the Confirmation.

II.            Communications Rules

1.             From the date hereof until the end of the Contract Period,
Counterparty and its Employees and Designees shall not engage in any
Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel.  Except as set forth in the preceding
sentence, the Confirmation shall not limit Counterparty and its Employees and
Designees in their communication with Affiliates and Employees of JPMorgan,
including without limitation Employees who are EDG Permitted Contacts.

III.           Termination

If, in the sole judgment of any EDG Trading Personnel or any affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the 1934
Act with respect to any ongoing or contemplated activities of JPMorgan or its
affiliates in respect of the Confirmation, it shall be an Additional Termination
Event with respect to the Confirmation.

IV.           Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation.  As used herein, the following words and
phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

 

C-1

--------------------------------------------------------------------------------


 

“EDG Permitted Contact” means any of Mr. David Aidelson, Ms. Bernadette Barnard,
Mr. Gregory Batista, Mr. Elliot Chalom, Mr. Santosh Nabar, Mr. James Rothschild
and Mr. Sudheer Tegulapalle or any of their designees; provided that JPMorgan
may amend the list of EDG Permitted Contacts by delivering a revised list of EDG
Permitted Contacts to Counterparty.

“EDG Trading Personnel” means Reuben Jacob, Gaurav Arora and any other Employee
of the public side of the Equity Derivatives Group or the Special Equities Group
of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG/SEG Permitted Contacts are not EDG/SEG Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock.  For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of JPMorgan (or any of its affiliates) in respect of the
Confirmation or any Transaction under the Confirmation.

 

C-2

--------------------------------------------------------------------------------


 

[g289512ka11i001.gif]

 

 

ANNEX D

 

 

[OMITTED]

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


EXHIBIT A

[Letterhead of Purchaser]

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities Inc.

277 Park Avenue

11th Floor

New York, New York 10172

Re:          Accelerated Purchase of Equity Securities

Ladies and Gentlemen:

In connection with our entry into the Confirmation dated as of November 9, 2007
(the “Confirmation”), we hereby represent that set forth below is the total
number of shares of our common stock purchased by or for us or any of our
affiliated purchasers in Rule 10b-18 purchases of blocks (all defined in Rule
10b-18 under the Securities Exchange Act of 1934) pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) during the four full calendar
weeks immediately preceding the first day of the [Valuation Period] [Cash
Settlement Purchase Period] [Seller Termination Share Purchase Period] (as
defined in the Confirmation) and the week during which the first day of the
[Valuation Period] [Cash Settlement Purchase Period] [Seller Termination Share
Purchase Period] occurs.

Number of Shares:

 

 

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,



MIRANT CORPORATION



By:

 

 

Name:

 

Title:

 

 

 

Exh-A-1

--------------------------------------------------------------------------------